
	

113 HR 2696 IH: To increase transparency of agencies by requiring a report describing any proposed conference.
U.S. House of Representatives
2013-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2696
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2013
			Mr. Kind (for himself
			 and Mr. Paulsen) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To increase transparency of agencies by requiring a
		  report describing any proposed conference.
	
	
		1.Reports on Conference
			 Attendance by Federal Agencies
			(a)In
			 GeneralNot later than 30
			 days before any conference, the head of the agency hosting the conference and
			 the head of any agency that is sending an employee of such agency to the
			 conference shall submit to the relevant congressional committee of jurisdiction
			 a report on the following:
				(1)An itemized
			 statement of the cost of attending the conference, including the total
			 cost.
				(2)In the case of the
			 agency hosting the conference, the total cost of the conference.
				(3)The names of
			 keynote speakers.
				(4)A
			 list of conference attendees from such agency and the titles of such attendees.
				(5)The location of
			 the conference.
				(6)A
			 summary of the purposes and goals of the conference.
				(7)A
			 conference itinerary.
				(b)DefinitionsIn
			 this section:
				(1)AgencyThe
			 term agency has the meaning given that term in section 551 of
			 title 5, United States Code.
				(2)ConferenceThe
			 term conference means a meeting, retreat, seminar, symposium,
			 training, or other event that involves travel for 50 or more attendees.
				(3)EmployeeThe
			 term employee has the meaning given that term in section 2105 of
			 title 5, United States Code.
				
